THE point adjourned in this case sufficiently appear-, " " from the opinion of the court.
June 11th, 1808, present judges Tyler, Nelson, White, Stuart, Brooke and Holmes. “ The court are unanimous- “ ly of opinion that where an indictment or presentment *156is found by a grand jury against any person for a mis- “ demesnor to which the law has affixed an infamous “ or corporal punishment, the court before whom such “ indictment or presentment is found, may, in its discre- “ tion, award a capias in the first instance; and that upon “ indictments and presentments of an inferior nature, “ such court ought, after two venire faciases have been returned not found, to award a capias.”